Citation Nr: 0803930	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
to include residuals of a lumbar laminectomy with lumbosacral 
syndrome.

2.  Entitlement to service connection for a right leg 
disability, to include as secondary to a back disability.

3.  Entitlement to service connection for a left leg 
disability, to include as secondary to a back disability.

4.  Entitlement to service connection for a right foot 
disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.

These claims come before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2004, the RO denied the veteran's 
petition to reopen his previously denied claim of service 
connection for a back disability, to include residuals of a 
lumbar laminectomy with lumbosacral syndrome, as well as his 
claims for service connection for right and left leg 
disabilities, which had been claimed as secondary to an in-
service back injury.  In August 2005, the RO denied the 
veteran's claim for a right foot disability, to include as 
secondary to a back disability.

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing; a transcript of 
that hearing is of record.

For the reasons expressed below, these claims are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

An April 1996 communication to the veteran from the Social 
Security Administration (SSA) indicates that the veteran is 
receiving SSA disability benefits.  The records relating to 
the SSA's determination that the veteran is disabled have not 
been associated with the claims file.  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the possible 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file the records of the SSA's 
disability determination, including copies of all medical 
records underlying that determination.

In addition, the veteran indicated in written statements and 
in his hearing testimony that, during service (in 1962), he 
was hospitalized for ten days in Martin Army Hospital, while 
stationed at Fort Benning.  Although there are notations in 
the service medical records relating to back pain in 1962 
while the veteran was at Fort Benning, there are no records 
from Martin Army Hospital, and it does not appear that 
records have specifically been requested from this facility.  
Moreover, the veteran indicated in written statements that he 
had received post-service treatment at the Fort Myers VA 
Medical Center (VAMC), and that he continued to receive pain 
medication from that facility at the time of the hearing.  
Records from both of these federal facilities should be 
requested.

The Board notes that, to the extent that service connection 
for bilateral leg and right foot disabilities are claimed as 
secondary to a back disability, a grant of service connection 
on a secondary basis at this time is legally precluded, as 
service connection has not been granted for a back 
disability.  See 38 C.F.R. § 3.310(a) (2007).  However, 
favorable resolution of the petition to reopen and the 
underlying claim would remove this legal impediment.  Thus, 
the Board finds that the secondary service connection claims 
are inextricably intertwined with the petition to reopen the 
claim for service connection for a back disability, and these 
claims must be remanded as well.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision 
on one issue would have a significant impact on a veteran's 
claim for the second issue).

In addition, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims on appeal.  The RO should 
request that the veteran furnish any evidence in his 
possession and ensure that its letter to the veteran meets 
the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
as regards the petition to reopen and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these claims are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying such 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.

2.  The RO should request from the Martin 
Army Hospital all treatment records 
relating to the veteran from 1962.  In 
requesting these records, the RO should 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should obtain from the Fort 
Myers VAMC all records of evaluation 
and/or treatment of the veteran's back, 
legs, and right foot.  In requesting 
these records, the RO should follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Kent and 
Dingess/Hartman, cited to above, as 
regards petitions to reopen and 
disability ratings and effective dates 
(as appropriate).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the petition to 
reopen the claim for service connection 
for a back disability, to include 
residuals of a lumbar laminectomy with 
lumbosacral syndrome, and the claims for 
right and left leg disabilities and a 
right foot disability, to include as 
secondary to a back disability.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b)(7) (2007).



